Exhibit 10.44

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT (this “Assignment”) is made
and entered into as of this lst day of March, 2006, by and between INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation (“Assignor”), and MB
LOUISVILLE SOUTHGATE, LLC, a Delaware limited liability company (“Assignee”).

 

RECITALS:

 

A.                                   Assignor previously has executed and
entered into that certain agreement dated as of November 29, 2005 (as amended,
the “Agreement”), with Southgate Group, LLC, a Kentucky limited liability
company, with respect to certain property commonly known as Southgate Apartments
and more particularly described therein.

 

B.                                     Assignor desires to assign all of its
right, title and interest in, to and under the Agreement to Assignee, and
Assignee desires to accept such assignment and assumes all of Assignor’s duties
and obligations under the Agreement that arise and accrue from and after the
date of this Assignment, all upon and subject to the terms and provisions of
this Assignment.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual agreement
of the parties hereto and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                       Incorporation of Recitals. The
foregoing Recitals are, by this reference, incorporated into the body of this
Assignment as if the same had been set forth in the body of this Assignment in
their entirety.

 

2.                                       Assignment.  Assignor hereby assigns,
conveys, transfers and sets over to Assignee all of Assignor’s right, title and
interest in, to and under the Agreement.

 

3.                                       Acceptance of Assignment and
Assumption.  Assignee hereby accepts the foregoing assignment and hereby
assumes, and agrees to perform, all of Assignor’s duties and obligations under
the Agreement that arise and accrue from and after the date of this Assignment.

 

4.                                       Severability.  If any provision of this
Assignment or the application thereof to any person or circumstance is or shall
be deemed illegal, invalid or unenforceable, the remaining provisions of this
Assignment shall remain in full force and effect and this Assignment shall be
interpreted as if such illegal, invalid or unenforceable provision did not
exist.

 

5.                                       Binding Effect.  Each provision of this
Assignment shall extend to and shall bind and inure to the benefit of Assignor
and Assignee and their respective heirs, legal representatives, successors and
assigns.

 

6.                                       Time of Essence.  Time is of the
essence of this Assignment and each provision hereof.

 

--------------------------------------------------------------------------------


 

7.                                       Entire Agreement. This Assignment
contains the entire agreement of Assignor and Assignee with respect to subject
matter hereof. No prior agreements or understandings with respect to the subject
matter hereof shall be valid or of any force or effect.

 

8.                                       Governing Law.  This Assignment shall
be governed by, and construed in accordance with, the laws of the State of
Illinois.

 

9.                                       Counterparts. This Assignment may be
executed in separate counterparts, each of which shall constitute an original
copy hereof, but all of which shall constitute but one and the same agreement.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the date and year first written above.

 

 

 

ASSIGNOR:

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an

 

Illinois corporation

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

G. Joseph Cosenza, President

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

MB LOUISVILLE SOUTHGATE, L.L.C., a

 

Delaware limited liability company

 

 

 

By:

Minto Builders (Florida), Inc., a Florida

 

 

corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Valerie Medina

 

 

 

 

Valerie Medina,

 

 

 

 

Assistant Secretary

 

2

 

--------------------------------------------------------------------------------

 